Citation Nr: 1121766	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  08-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for liver disease, as secondary to hepatitis C.

4.  Entitlement to service connection for kidney disease, as secondary to hepatitis C.

5.  Entitlement to service connection residuals of right leg wound.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to January 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims.  During the course of the appeal, the Veteran moved to Houston; original jurisdiction now resides in the Houston, Texas RO.

In February 2011, the Veteran presented sworn testimony during a personal hearing in Houston, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The issues of entitlement to service connection for Agent Orange exposure and porphyria cutanea tarda been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.
REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claims on appeal must be remanded for further development.

Reasons for remand

Initially, the Board recognizes that the RO requested and obtained the Veteran's complete service personnel records as well as a portion of his service treatment records; specifically, his July 1967 enlistment examination and December 1970 separation examination.  However, the remainder of the Veteran's service treatment records remain absent from the claims folder.  Accordingly, the Veteran's complete service treatment records, if available, should be obtained and associated with the claims folder.

Additionally, the RO scheduled VA compensation examinations for the Veteran as to his pending claims.  The record indicates that the examinations were cancelled in August 2006 and July 2007 due to the Veteran's failure to report for the examinations.  

In a statement dated June 2006, the compensation and pension examination coordinator in Shreveport, Louisiana indicated that because the Veteran was currently incarcerated in New Boston, Texas, the examination request should be forwarded to the Dallas VA Medical Center "for consideration since you would be dealing with a Texas based facility."  As indicated, examinations appear to have been rescheduled for July 2007, which were ultimately cancelled because the Veteran remained incarcerated.  There is no indication that VA thereafter attempted to conduct examination of the Veteran at the facility at which he was detained or following his subsequent release.

The U.S. Court of Appeals for Veterans Claims (Court) addressed this issue previously.  See Bolton v. Brown, 8 Vet. App. 185 (1995), quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA must 'tailor [its] assistance to the peculiar circumstances of confinement . . . [as incarcerated Veterans] are entitled to the same care and consideration given to their fellow [non- incarcerated] Veterans).  Moreover, under Bolton, VA may need to obtain a fee-basis examination due to the detention, or may need to arrange for a VA examiner to perform the examination in the facility where the Veteran is detained.  

The Veteran has asserted entitlement to service connection for PTSD due to his service in the Republic of Vietnam.  See the Veteran's stressor statement received August 2006.  He has also argued that he is entitled to service connection for hepatitis C, liver disease, and kidney disease as secondary to in-service heroin use due to his PTSD.  Additionally, he contends that he incurred a right leg disability following a friendly fire incident in April or May of 1969 when he was shot with a flare gun.  See id.

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

As to element (1), it is undisputed that the Veteran is currently diagnosed with hepatitis C.  See, e.g., the private treatment record dated July 2006.  Additionally, the Veteran submitted various laboratory results dated in 2004 as to the claimed liver and kidney diseases.  The Board lacks the medical expertise to interpret said results.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  With respect to the right leg disability and PTSD claims, although the Veteran testified concerning current right leg and mental health symptomatology, there is currently no medical evidence of record that documents a continuing diagnosis as to either claim.  See, e.g., the February 2011 Board hearing transcript.  Accordingly, there are questions concerning current diagnoses as to the claimed liver disease, kidney disease, PTSD, and disability of the right leg.

With respect to element (2), the Veteran's claimed in-service psychological stressor of being stationed in a combat zone and having to clean up outside of Tan Son Nhut Air Force Base after the Tet Offensive was confirmed by the RO.  See the AO worksheet dated June 2007.  As indicated above, the bulk of the Veteran's service treatment records are not currently associated with the claims folder.  However, the Veteran submitted a service treatment record dated October 1970 that documents an in-service diagnosis of acute hepatitis.  Although the available service records do not document in-service treatment for mental health problems, the December 1970 service separation examination notes "[h]eroine addiction in past, uses none now."  Additionally, the record demonstrates that the Veteran was discharged following multiple periods of AWOL dating from 1969 to 1970.  As to the right leg disability, although no such injury is documented in the available service records, the Veteran has consistently maintained that he was shot in the leg with a flare-gun.  See the October 1977 Discharge Review Board findings; see also the Veteran's statements dated March 2006, August 2006, and March 2008.  The Board notes that the Veteran is competent to provide lay evidence of in-service symptomatology.  See Davidson, supra; see also Jandreau, supra; Buchannan, supra.  Accordingly, element (2) is arguably met to that extent as to the pending claims.

There is currently no medical opinion of record that adequately addresses direct or secondary service connection.  Thus, these issues present certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern medical nexus and must be addressed by an appropriately qualified VA examiner.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Also, a review of the claims folder demonstrates that the Veteran has not received appropriate VCAA notice of the requirements to sustain his hepatitis C, kidney disease and liver disease claims on the basis of secondary service connection.  The Board has been prohibited from itself curing these defects.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, the Veteran should be provided with appropriate notice of secondary service connection as to the pending claims so that he may be accorded appropriate due process.

Accordingly, the case is REMANDED for the following action:

1. VBA should provide the Veteran with a corrective VCAA letter containing proper notice which specifically informs him of the evidentiary requirements for establishing secondary service connection.  

2. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps to secure any additional medical records identified by the Veteran and associate them with the VA claims folder.

3. VBA should contact the appropriate records custodian(s) in an attempt to obtain the Veteran's complete service treatment records.  Any response should be associated with the Veteran's claims folder, including, if warranted, a finding by VBA that any further search for the records would be fruitless.

4. After the above actions are accomplished, VBA should schedule the Veteran for a VA mental health examination for the purpose of determining the nature and etiology of his claimed PTSD.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.  The examiner should provide an opinion, with supporting rationale, as to whether the Veteran is currently diagnosed with a psychiatric disability to include PTSD.  If any such disability is determined to exist, the examiner should also indicate whether it is at least as likely as not (i.e., a 50/50 probability) that the Veteran's psychiatric disability is due to his military service, to include his confirmed military stressors.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's in-service heroine use was proximately caused or aggravated by his psychiatric disability.  Rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  A report should be prepared and associated with the Veteran's VA claims folder.

5. VBA should also schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of his claimed kidney and liver diseases.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.  The examiner should provide an opinion, with supporting rationale, as to whether the Veteran is currently diagnosed with kidney and/or liver disease.  If any such disability is determined to exist, the examiner should also indicate whether it is at least as likely as not (i.e., a 50/50 probability) that the Veteran's kidney and/or liver disease are due to his military service.  

If kidney and/or liver disease are diagnosed, the examiner should also provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran's kidney and/or liver disease were proximately caused or aggravated by his hepatitis C and/or his in-service heroine use.  If it is determined that aggravation beyond the natural progression of the disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.  

The examiner should also provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran's currently diagnosed hepatitis C is due to his military service, to include his October 1970 diagnosis of acute hepatitis; or whether it is at least as likely as not that the Veteran's hepatitis C was proximately caused or aggravated by his in-service heroine use.  

Rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  A report should be prepared and associated with the Veteran's VA claims folder.
6. VBA should additionally schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of his claimed right leg disability.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.  The examiner should provide an opinion, with supporting rationale, as to whether the Veteran is currently diagnosed with a right leg disability.  If any such disability is determined to exist, the examiner should also indicate whether it is at least as likely as not (i.e., a 50/50 probability) that the Veteran's right leg disability is due to his military service.  Rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  A report should be prepared and associated with the Veteran's VA claims folder.

7. Following any further development that VBA deems necessary, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



